*49SUMMARY ORDER
Defendant-appellant William Lopez appeals from an Order of the United States District Court for the District of Connecticut (Burns, J.) dated May 9, 2008, granting Lopez’s motion for a reduction in sentence, brought pursuant to 18 U.S.C. § 3582(c)(2), insofar as it sought a reduction within the amended Sentencing Guidelines (“Guidelines”) range, and reducing Lopez’s sentence from 292 to 262 months’ imprisonment. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Lopez argues on appeal that the district court erred when it concluded that it lacked the authority under § 1B1.10 of the Guidelines to reduce his sentence below the amended Guidelines range. Lopez’s argument, however, is foreclosed by United States v. Savoy, 567 F.3d 71, 74 (2d Cir.2009), in which we held that “district courts lack the authority when reducing a sentence pursuant to § 3582(c)(2) to reduce that sentence below the amended Guidelines range where the original sentence fell within the applicable pre-amendment Guidelines range.”
We have considered all of Lopez’s arguments and find them to be without merit. Accordingly, for the reasons set forth above, the judgment of the district court is
AFFIRMED.